Exhibit 10.63

 

LEASE

 

This Lease, entered into by Indiana Automation, Inc., (hereinafter referred to
as “Landlord”) and Metroplex (hereinafter referred to as “Tenant”).

 

Witnesseth that Landlord and Tenant, in consideration of their mutual
undertakings, agree as follows:

 

Landlord is in possession of the improved real estate commonly known as 8001
East 196th Street, Noblesville, IN 46062 as more specifically described in
Exhibit “A”, (the “Building” and the “Warehouse”)) by virtue of a lease with
Lodge Ventures, LLC. Landlord hereby agrees to sub-lease (“Lease”) to Tenant and
Tenant hereby agrees to lease from Landlord approximately Nine Hundred (900)
square feet of the Building and the Warehouse as depicted in Exhibit “B”,
together with non-exclusive use of the common areas depicted in Exhibit “C”, for
a term of one (1) year (Tenant’s leased space herein referred to as the “Leased
Premises” and/or the “Property” and/or the “Common Area”) under the following
terms and conditions.

 

1.   BASE RENT

 

During the term of this Lease, Tenant covenants and agrees to pay to Landlord,
without demand, notice or set off, a monthly rental in advance on or before the
first day of each month at 8001 East 196th Street, Noblesville, IN 46062, or
such other addresses as Landlord shall direct, in the amount of Fifteen Hundred
Dollars ($1,500.00) for the Leased Premises (“Base Rent”).

 

2.   ADDITIONAL RENT

 

In addition to Base Rent, Tenant shall and agrees to pay all costs, charges and
expenses which Tenant assumes or is obligated to pay to Landlord or any
third-party pursuant to this Lease and the schedules, (hereinafter referred to
as “Additional Rent”), and in the event of non-payment, Landlord shall have all
rights and remedies with respect thereto as provided in the case of non-payment
of rent.

 

3.   TAXES AND MAINTENANCE

 

A.  Personal Property Taxes and Assessments. Tenant shall pay and be responsible
for any personal property taxes and/or assessments assessed against the Tenant’s
property during the term of this Lease.

 

B.  Maintenance.     Landlord, after written notice from Tenant, shall cause to
be made repairs necessary to maintain the Leased Premises in substantially the
same condition they are now in, wear and tear excepted, except for repairs
necessitated due to

 

1

--------------------------------------------------------------------------------


 

the acts or neglect of Tenant, or its officers, members, directors, employees,
contractors, licensees, agents or invitees (the “Tenant Parties”). Tenant shall
make all other repairs not required to be made by Landlord to maintain the
Leased Premises in the same condition they are now in. Tenant agrees not to use
or store in the Leased Premises contaminates or other chemicals which would
damage the heating and air conditioning systems, or any hazardous chemicals.
Tenant agrees to promptly notify Landlord verbally and in writing of any repairs
needed or made to the Leased Premises.  Landlord and Landlord’s agents shall
have reasonable access to the Leased Premises to make repairs which are the
responsibility of Landlord.

 

C.    Common Area Use and Maintenance. Tenant acknowledges that the Common Areas
are part of a mixed use building with restrictive rules (“Rules”) and that they
have been provided with a copy of the Rules, which are subject to change. Tenant
shall be responsible for any damages caused by or additional maintenance
required due to Tenant Parties access and use of the Common Areas.

 

4.    USE AND COMPLIANCE W1TH LAWS

 

The Leased Premises shall be used by Tenant only for the purpose of a business
office and material storage and for no other use or purpose. All of Tenant’s
business activities shall be conducted inside the Leased Premises or within such
other areas available for Tenant’s use as may be agreed upon by Landlord and
Tenant, and confined to the interior of the building. Tenant specifically
covenants and agrees to adhere to the Rules and not to use or allow the Leased
Premises, Warehouse or Common Areas to be used in a manner which is in violation
of the Rules, offensive to the Landlord, other tenants or which constitutes a
nuisance or annoyance to the Landlord, other tenants or the community. Common
Areas are not available for non-business use by Tenant during normal business
hours without express permission of Landlord. Common Areas may be available
after hours, by reservation only, and at the sole discretion of Landlord.
Landlord reserves the right of prior approval over any ancillary use of the
Leased Premises. Tenant shall keep the Leased Premises, Warehouse and Common
Areas in a clean and orderly condition and shall conduct its business there from
in a careful and safe manner. No outside storage is allowed at the Leased
Premises. Tenant shall keep the hallways in the Leased Premises and other
entryways free from obstructions. Tenant shall not use the Leased Premises or
maintain them in any manner constituting a violation of the Rules, any
ordinance, statute, regulation, or order of any governmental authority,
including without limitation zoning ordinances, nor shall Tenant maintain,
permit, or suffer any nuisance to occur or exist on the Leased Premises. Tenant
shall not use, store, or maintain at the Leased Premises materials which are a
fire hazard, increase casualty or liability insurance, emit noxious odors, noise
levels, or which affect the safety or well-being of other occupants, tenants,
their property, the Building or the Leased Premises.

 

5.    RENEWAL AND SURRENDER

 

The term of this Lease shall be automatically extended by successive one
(1) year periods at a rental rate of 107% of the prior year’s rental rate and,
other than the change in rental rate, upon the same terms and conditions as
provided in this Lease unless

 

2

--------------------------------------------------------------------------------


 

Landlord or Tenant provides written notice to the other that this Lease shall
not be automatically renewed sixty (60) days prior to the expiration of the then
current term of this Lease.

 

Upon the expiration or sooner termination of this Lease, Tenant shall surrender
to Landlord the Leased Premises, together with all other property affixed to the
Leased Premises and lighting fixtures clean and in the same order and condition
in Which Tenant occupied them, the effects of ordinary wear excepted.  Unless an
event of default as hereinafter defined has occurred and remains uncured, Tenant
shall, prior to the expiration of the term, remove all of Tenants’ personal
property from the Leased Premises.  Any damage to the Leased Premises caused by
such removal shall be repaired by Tenant prior to the expiration of the term. At
Landlord’s option, if Tenant fails to remove unauthorized leasehold improvements
and/or personal property, then the same: (1) shall be deemed property of the
Landlord and either retained by Landlord of sold by Landlord at public or
private sale; and/or, (2) shall be deemed as Tenant’s unauthorized retention of
the Leased Premises and Tenant shall continue to be responsible for rent until
the property is removed and the Leased Premises are restored. If Tenant shall
remain in possession of all or any part of the Leased Premises after the
expiration of the term of this Lease, the same shall not constitute a renewal of
this Lease, but with the consent of the Landlord, Tenant shall be a lessee from
month to month at one hundred fifteen percent (115%) of the immediately
preceding monthly Base Rent, plus the immediately preceding Additional Rent and
subject to all of the other applicable covenants, terms, and conditions hereof.
These provisions shall not be construed to expand option rights, if any, granted
in this Lease nor shall they be utilized by Tenant to avoid any requirements or
conditions of such periods.

 

6.     ASSIGNMENT AND SUBLETTING

 

Tenant shall not assign, mortgage, encumber, or transfer this Lease in whole or
in part, or sublet the Leased Premises or any part hereof, nor grant a license
or concession in connection therewith without the prior written consent of the
Landlord, which consent shall be in the sole discretion of Landlord. This
prohibition shall include any act which has the result of a merger,
consolidation or liquidation of Tenant or transfer by sale or otherwise in
excess of 10% of the ownership of Tenant during the term of this Lease, except
any transfer or assignment resulting from the death of Tenant, if a natural
person.

 

If Tenant requests Landlord’s consent to Tenant assignment, subletting or
transfer of this Lease as described above, Tenant agrees to reimburse Landlord
for reasonable accounting and attorneys’ fees incurred in conjunction with the
investigative process of reviewing a potential Tenant and documentation of the
assignment or transfer of interest. In the event Landlord does consent to any
type of assignment or transfer described above; (1) it shall not operate as a
waiver of the requirement that this subsection shall apply to future assignment
or subletting; (2) it shall not relieve Tenant or Tenant’s guarantors from
financial liability under this Lease; and (3) all option periods(and/or first
rights of refusal), if any, allowed under this Lease shall be void and of no
force and effect.

 

3

--------------------------------------------------------------------------------


 

7.      ALTERATIONS AND MAINTENANCE OF LEASED PREM1SES

 

Other than the initial Leasehold improvements authorized by this Lease, if any,
as depicted in Exhibit “ B ”, Tenant shall not cause or permit any alterations,
additions, or changes of or upon any part of the Leased Premises without first
obtaining the written consent of Landlord which consent shall not be
unreasonably withheld. It is understood by Tenant that no antennas, satellite
dishes, or other equipment shall be installed by Tenant upon the roof of the
Leased Premises, walls or grounds of the Building. All alterations, additions,
or changes to the Leased Premises shall be made in accordance with all
applicable laws and shall become property of Landlord.

 

8.      MECHANIC’S LIENS

 

Tenant shall not permit any Statement of Intention to hold a Mechanic’s Lien to
be filed against the Leased Premises or any part thereof nor against any
interest or estate therein by reason of labor, services, or materials claimed to
have been performed or furnished to or for Tenant. If such Statement of
Intention to hold Mechanic’s Lien shall be filed, Landlord at its option may
compel the prosecution of an action for the foreclosure of such Mechanic’s Lien
by the lienor.  If any such Statement of Intention to hold a Mechanic’s Lien
shall be filed and an action commenced to foreclose the lien, Tenant. upon
demand by Landlord, shall cause the lien to be released by the filing of a
written undertaking with a surety approved by the Court and obtaining an order
from the Court releasing the property from such lien. Nothing in the Lease shall
be deemed or construed to constitute consent to or request to any party for the
performance of any labor or services or the furnishing of any materials for the
improvement, alteration, or repairing of the Leased Premises; nor as giving
Tenant the right or authority to contract for, authorize, or permit the
performance of any labor, service, or the furnishings of any material that would
permit the attaching of a valid Mechanic’s Lien.

 

9.      INDEMNIFICATION AND RELEASE

 

Regardless of Whether or not separate, several, joint, or concurrent liability
may be imposed upon Landlord, Tenant shall indemnify and hold harmless Landlord
from and against all damages, claims, and liability arising from or connected
with the Tenant’s control or use of the Leased Premises, including without
limitation, any damage or injury to person or property. This indemnification
shall not include any matter for which the Landlord is effectively protected
against by insurance. If Landlord shall, without material fault, become a party
to litigation commenced by or against Tenant, then Tenant shall indemnify and
hold Landlord harmless. The indemnification provided by this Section shall
include Landlord’s legal costs and fees in connection with any such claim,
action, or proceeding.  Tenant does hereby release Landlord from all liability
for any accident, damage, or injury caused to person or property on or about the
Leased Premises. Landlord and Tenant do each hereby release the other from all
liability for an accident, damage or injury caused to person or property,
provided this release shall be effective only to the extent that the injured or
damaged party is insured against such injury or

 

4

--------------------------------------------------------------------------------


 

damage and only if this release shall not adversely affect the right of the
injured or damaged party to recover under such insurance policy.

 

Anything in this Lease to the contrary notwithstanding, Landlord and Tenant
hereby waive and release each other of and from any and all rights of recovery,
claim, action or cause of action, against each other, their members, agents,
officers and employees, for any loss or damage that may occur to the Leased
Premises and the improvements to the Leased Premises, or personal property
(building contents) within the Leased Premises, by reason of fire, the elements
or any other cause which is covered by the insurance on the Building, the Leased
Premises and/or the contents therein, regardless of cause or origin, including
the negligence of Landlord or Tenant, and their members, agents, officers and
employees.  Because this paragraph will preclude the assignment of any claim
mentioned in it by way of subrogation (or otherwise) to an insurance company (or
any other person), each party to this Lease agrees immediately to give to each
insurance company which has issued to it policies of fire and extended coverage
insurance, written notice of the terms of the mutual waivers contained in this
paragraph, and to have the insurance policies properly endorsed, if necessary,
to prevent the invalidation of the insurance coverage by reason of the mutual
waivers contained in this paragraph. Additional costs, if any, for the
endorsement (s) necessitated by this clause shall be the responsibility and at
the cost of Tenant.

 

10.   (THIS SECTION HAS BEEN INTENTIONAL LEFT BLANK)

 

11.   EVENTS OF DEFAULT

 

Any of the following shall be deemed an Event of Default:

 

A.    The failure to pay an installment of rent when the same becomes due.

 

B.    Tenant’s failure to perform or observe any other covenant, term, or
condition of this Lease or related agreement to be performed or observed by
Tenant, and if curable, the failure continues for 15 days after notice thereof
is given to Tenant. To the extent that the cure cannot be reasonably completed
within such period, then 30 days additional time shall be given to complete the
cure.

 

C.    Abandonment of the Leased Premises.

 

D.    The filing or execution or occurrence of:

 

(1)  An involuntary petition in bankruptcy against Tenant and the failure of
Tenant, in good faith, to promptly commence and diligently pursue action to
dismiss the petition;

 

5

--------------------------------------------------------------------------------


 

(2)  A petition against Tenant seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or other relief of the same
or different kind under any provision of state law or the Bankruptcy Act, and
the failure of Tenant, in good faith, to promptly commence and diligently pursue
action to dismiss the petition;

 

(3)  A general assignment for the benefit of creditors by Tenant; or

 

(4)  The taking by any party of the leasehold created hereby, or any part
thereof, upon foreclosure, levy, execution, attachment, or other process of law
or equity.

 

For purposes of this Section 11 and Section 12, the term “Tenant” shall include
any assignee, sublessee, or guarantor of the Tenant. This provision, however,
shall not be construed to permit the assignment of this Lease, nor the
subletting of the Leased Premises, except as may be permitted hereby.

 

12.   LANDLORD’S REMEDIES

 

A.    Upon any occurrence of any Event of Default Landlord may, at its option,
in addition to any other remedy or right it has hereunder or by law:

 

(1)  Preclude Tenant’s access to the Leased Premises, without demand or notice,
and resume possession by an action in law, and without being liable in trespass
or for any damages and without terminating this Lease.

 

(2)  Re-enter the Leased Premises, without demand or notice, and resume
possession by an action in law, and without being liable in trespass or for any
damages and without terminating this Lease.  Landlord may remove all persons and
property from the Leased Premises and such property may be removed and stored at
the cost of Tenant.

 

(3)  Terminate this Lease at any time upon the date specified in a notice to
Tenant. Tenant’s liability for damages shall survive such termination.

 

(4)  Without terminating this Lease, re-let the Leased Premises without the same
being deemed an acceptance of a surrender of this Lease nor a waiver of
Landlord’s rights or remedies and re-letting by Landlord may be for a period
equal to, less than, or extending beyond the remainder of the original term, or
for the whole or any part of the Leased Premises, separately or with other
premises or for any sum, or to any lessee or for any use Landlord deems
appropriate

 

B.    Upon the occurrence of any of the following:

 

(1)  The filing of a voluntary petition in bankruptcy by Tenant;

(2)  The filing of a petition or answer by Tenant seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or other
relief of the same or different kind under any provision of the Bankruptcy Act;

 

6

--------------------------------------------------------------------------------


 

(3)  An adjudication of Tenant as a bankrupt or insolvent;

(4)  The appointment of a trustee, receiver, guardian, conservator, or
liquidator of Tenant with respect to all or substantially all of its property,

 

if allowed under the then prevailing law, this Lease shall terminate ipso facto
as of such occurrence and the Leased Premises shall be surrendered as required
by Section 5. Tenant’s liability for damages shall survive such termination, and
Landlord shall be entitled to recover an amount equal to the damages as defined
in Section 12. C. below or an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when and governing the proceedings in which
such amount is sought, whichever is less.

 

C.   Upon the occurrence of any Event of Default, in addition to the remedies
allowed under this Lease, Landlord shall be entitled to recover, and Tenant
shall be liable for Landlord’s actual damages under this Lease, plus the cost
and expenses paid or incurred by Landlord from time to time in connection with:

 

(1)  Obtaining possession of the Leased Premises;

(2)  Removal and storage of Tenant’s or other occupant’s property;

(3)  Care, utilities, maintenance, and repair of the Leased Premises while
vacant;

(4)  Re-letting the whole or any part of the Leased Premises;

(5)  Repairing the Leased Premises into condition acceptable to and reasonably
necessary to obtain new lessees;

(6)  Making all repairs, alterations, and improvements required to be made by
Tenant hereunder and of performing all covenants of the Tenant relating to the
condition of the Leased Premises; and

(7)  All other damages and remedies available to Landlord under applicable law,
less the rent and other payments, if any, actually collected and allocable to
the Leased Premises, or to the portions thereof, re-let by Landlord.

 

13.  ATTORNEY’S FEES

 

Each party shall pay the other party’s reasonable legal costs and attorney’s
fees incurred in successfully enforcing against the other party any covenant,
term, or condition of this Lease.

 

14.  KEYS, ACCESS BY LANDLORD TO LEASED PREMISES

 

Tenant shall not change the locks to the Leased Premises nor shall Tenant add
additional locks or devices to the Leased Premises without the prior written
agreement of Landlord. Landlord shall, at all times, be provided with keys and
access to the Leased Premises.

 

7

--------------------------------------------------------------------------------


 

Landlord, Landlord’s agents, Landlord’s prospective lessees, purchasers, or
mortgagees shall, upon prior notice to tenant, be permitted to inspect and
examine the Leased Premises at all reasonable times, and Landlord shall have the
right to make any repairs to the Leased Premises which Landlord may deem
necessary, but this provision shall not be construed to require Landlord to make
repairs except as is otherwise required hereby. Except in the case of
emergencies, Landlord shall give Tenant reasonable verbal notice prior to
accessing the Leased Premises. For a period commencing six (6) months prior to
the expiration of the term of this Lease, Landlord may maintain “For Rent” signs
on the front or on any part of the Leased Premises.

 

15.   QUIET ENJOYMENT

 

If Tenant shall perform all of the covenants and agreements herein provided to
be performed on Tenant’s part, Tenant shall, at all times during the term, have
the peaceable and quiet enjoyment of possession of the Leased Premises without
any manner of hindrance from Landlord or any parties claiming under Landlord.

 

16.   UTILITIES

 

Except for Tenant’s telephone and communication expense, cleaning, minor
maintenance items such as light bulb replacement and disposables, Landlord shall
pay reasonable utility charges for water, sewer, gas, electricity and office
trash disposal utilized at the Leased Premises. In the event that Tenant
utilizes excessive utilities or trash disposal services, Landlord reserves the
right to impose as Additional Rent a surcharge against Tenant for such usage.
Tenant shall not dispose of hazardous waste, toxic, corrosive, noxious, or
oversize trash in or about the Building.

 

17.   SIGNS AND SIGNAGE

 

Tenant has requested and Landlord has approved Tenant signage depicted in
Exhibit “D”. Any other signs, lettering, advertising, decoration, lighting, or
any other thing of any kind visible from the exterior of the Leases Premises
installed by Tenant shall be first approved in writing by Landlord, the Owner’s
Association and by any civil authority from whom approval must be obtained and
the location, materials utilized and method of installation of the same shall be
as designated or approved by Landlord, and by any civil authority from whom
approval must be obtained. All signage costs shall be borne by Tenant. Tenant
shall not apply for any variance from any civil authority without having first
obtained a written consent from Landlord.

 

18.   INSURANCE

 

Tenant agrees that it will not keep, use, sell, or offer for sale in or about
the Leased Premises any article or articles which may be prohibited by the
standard form of fire and casualty insurance policy. Tenant agrees to pay any
increase in premiums for fire and extended coverage insurance that may be
charged during the term of this Lease on the amount of such insurance which may
be carried by Landlord, resulting from the type of

 

8

--------------------------------------------------------------------------------


 

merchandise sold by Tenant or articles utilized by Tenant in or about the Leased
Premises, whether or not the Landlord has consented to the same.  In determining
whether increased premiums are the result of Tenant’s use of the Leased
Premises, a schedule issued by the organization making the insurance rate on the
Leased Premises showing the various components of such rate shall be conclusive
evidence of the several items and charges which make up the fire and extended
coverage insurance rate on the Leased Premises.  In the event Tenant’s occupancy
or use of the Leased Premises causes or brings about an increase in insurance
premiums, such increase shall be payable by the Tenant to Landlord as Additional
Rent hereunder upon the next monthly payment date. These provisions, however,
shall not be construed to permit or authorize Tenant to utilize the Leased
Premises for any purpose other than expressly stated in the terms of this Lease.

 

It is expressly understood and agreed that Landlord’s insurance does not and
will not cover Tenant’s personal property or the contents of or loss of use of
the Leased Premises. Landlord shall not be liable for any damage to the property
of Tenant or others located in or about the Leased Premises, nor for the loss or
damage to any property of Tenant or others by theft or otherwise.

 

It shall be the duty of the Tenant to provide, at its own expense, liability
insurance for the mutual protection of Tenant and Landlord in an amount
sufficient to cover any unforeseeable contingency with coverage not less than
$500,000.00 for injury to one person or incident, $1,000,000.00 for injury to
two or more persons and $1,000,000.00 property damage.  Copies of such policies
shall be made available to Landlord at Landlord’s request.

 

19.  (THIS SECTION HAS BEEN INTENTIONAL LEFT BLANK)

 

20.  LATE RENTAL CHARGES

 

In the event that rental charges are not received by Landlord within five
(5) days of the date of the rental payments are due, Tenant shall incur and pay
to Landlord late rental charges of $75.00 and Five Dollars ($5.00) per day shall
accrue on the sixth and all subsequent days that Landlord has not received rent
and/or Late Rental Charges due under this Lease.

 

21.  ATTORNMENT, SUBORDINATION AND ESTOPPEL CERTIFICATES

 

Attomment. Upon any transfer of possession of the Leased Premises, transfer of
Landlord’s interest in the Lease Premises or this Lease, Tenant shall attorney
to any person or entity that acquires possession of the Leased Premises or any
of Landlord’s interests in the Leased Premises or this Lease and recognize such
person or entity as Landlord under this Lease. Tenant agrees that in the event
of such transfer, Tenant shall execute any necessary documents with respect to
these attomment provisions and further to pay all future rental payments to such
person or entity upon notice.

 

9

--------------------------------------------------------------------------------


 

Subordination.  Tenant’s rights under this lease shall be subordinate to the
rights of any lien of mortgage, mortgages or encumbrances now or hereafter
encumbering the Leased Premises or any part thereof now or hereafter existing.
The subordination of Tenant’s rights shall be applicable to any amendment,
modification, extension or renewal of the Lease and/or any mortgage or
encumbrance now or hereafter existing. Upon Landlord’s written request, Tenant
shall execute and deliver to Landlord an agreement, in recordable form,
subordinating its rights hereunder to the lien of any mortgage or mortgages now
or hereafter encumbering the Leased Premises or any part thereof.

 

Estoppel Certificates.  Within ten (10) days after Landlord’s written request
therefor, Tenant shall deliver to Landlord or to the mortgagee of the Leased
Premises or to any prospective purchaser or mortgagee of the Leased Premises a
written statement, in recordable form, certifying (if such is the case): that
this Lease is in full force and effect and has not been assigned, modified,
supplemented or amended; that all covenants, conditions and agreements on the
part of Landlord hereunder have been performed; such information required by the
purchaser or lender; that there are no defenses or offsets to the enforcement of
this Lease by Landlord or stating those claimed by Tenant; that Tenant has no
claims of any kind by virtue of the Lease; that neither Tenant nor Landlord is
in default under the Lease; that Landlord has completed all required
construction under the Lease and that the Tenant has accepted possession of the
Leased Premises without exception. Tenant further agrees to provide information
as to any amendments or modifications with respect to the lease.

 

Assignment of Lease.     Tenant acknowledges that in the event this Lease is
assigned as security for any lien of mortgage, mortgages or encumbrances now or
hereafter existing, upon notice from the secured party, Tenant shall pay all
future rental payments to the secured party.

 

22.    ADVANCES AND INTEREST

 

Upon the occurrence of any Event of Default, Landlord may, if such default has
not been cured, cure that default for the account and at the expense of Tenant.
If Landlord in curing such default is compelled to pay or elects to pay any sum
of money or do any acts which will require the payment of any sum of money, the
sum so paid or incurred shall be reimbursed by Tenant upon demand by Landlord.
All sums as to which Tenant is in default of payment shall bear interest at the
rate of eighteen percent (18%) per annum until paid.

 

23.    DESTRUCTION OF THE LEASED PREMISES

 

If the Leased Premises should be damaged or destroyed by fire or other cause to
such an extent that the cost of repair and restoration would exceed seventy
percent (70%) of the amount it would cost to replace the Leased Premises in
their entirety at the time such damage or destruction took place, then Landlord
or Tenant shall have the right to cancel this Lease by giving the other party
notice of such election within forty-five (45) days after the occurrence of such
damage or destruction and this Lease shall terminate

 

10

--------------------------------------------------------------------------------


 

as of fifteen (15) days after the date such notice is given. If Landlord fails
to exercise this option to terminate, then Landlord shall, with the proceeds of
insurance coverage available, promptly repair and restore the Leased Premises to
substantially the same condition they were in prior to the damage or
destruction.

 

If the Leased Premises should be damaged or destroyed by fire or other cause to
such an extent that the cost of repair and restoration would be less than
seventy percent (70%) of the amount it would cost to replace the Leased Premises
in its entirety at the time such damage or destruction took place, then, subject
the requirements of any lender having a mortgage lien against the Leased
Premises, this Lease shall not terminate and the Landlord shall, with the
proceeds of insurance coverage available, promptly repair and restore the Leased
Premises to substantially the same condition they were in prior to the damage or
destruction.

 

The monthly rental shall proportionately abate during the time that the Leased
Premises or any part thereof is unusable by reason of any such damage. The
opinion of an architect or registered engineer appointed by Landlord as to the
costs of repair, restoration or replacement shall be controlling upon the
parties. Landlord’s obligation to restore or repair does not include fixtures or
improvements installed or owned by Tenant. The provisions of this section are
not intended to limit, modify or release Tenant from any liability it may have
for damage or destruction nor shall it release Tenant from liability for the
failure to maintain insurance required under this Lease. Further, the provisions
contained in this section concerning rent abatement shall not be applicable to
damage caused by vandalism, theft, attempted theft or break in.

 

24.  CONDEMNATION

 

If the entire Leased Premises, or such portion thereof (other than parking
areas) is condemned by any legally constituted authority (or if a conveyance or
other acquisition in lieu of such condemnation is made), which will make the
remainder unsuitable for the use permitted by this Lease, then this Lease shall
terminate as of the date possession is required by the condemnor. If more than
ten percent (10%) of the main building on the Leased Premises is condemned,
Tenant shall have the option to terminate this Lease as of the date possession
is required by the condemnor provided that Tenant provides written notice of its
intent to terminate to Landlord within twenty (20) days after Landlord has
delivered to Tenant a copy of the condemning authority’s written notice of its
intent to condemn or a copy of the condemning authority’s written offer to
purchase the portion of the Leased Premises to be condemned. All compensation
paid in connection with the condemnation shall belong to and be the sole
property of Landlord, except Tenant shall be entitled to any compensation
awarded for tenant’s trade fixtures and for moving expenses.

 

25.  ENVIRONMENTAL WARRANTIES

 

Tenant acknowledges that certain Federal, State, and local laws, regulations and
ordinances are now in effect, and that additional laws, regulations, guidelines
and

 

11

--------------------------------------------------------------------------------


 

ordinances may hereafter be enacted, relating to or affecting the Leased
Premises and the larger parcel of the land which the Leased Premises are a part,
concerning the impact on the Premises. Tenant will not cause, or permit to be
caused, any act or practice, by negligence, omission, or otherwise, that would
adversely affect the environment or do anything or permit anything to be done
that would violate any of the said laws, regulations, ordinances or guidelines.
Any violation of this covenant and warranty shall be an event of default of this
Lease. Tenant shall have no claim against Landlord by reason of any changes
Landlord may make in the Leased Premises pursuant to such laws, regulations,
ordinances and guidelines. Tenant further covenants and warrants to Landlord
that Tenant shall property dispose in appropriate landfills any industrial by-
product, waste, or other material which may negatively impact the environment,
and Tenant further covenants and agrees that the Tenant shall not dispose of any
such materials on, about or in the Leased Premises, any areas surrounding the
Leased Premises or in sanitary waste systems, storm sewers or septic systems. 
Tenant covenants that it shall be solely responsible for any cleanup of such
materials. These covenants and warranties shall survive the termination of this
Lease.

 

26.   LIMITATION OF LANDLORD’S LIABILITY

 

Tenant agrees that Tenant shall look solely to Landlord’s interest in and to the
Leased Premises including any insurance proceeds or condemnation awards then
payable, subject to the rights of any mortgagee of the Leased Premises, for
collection of any judgment (or other judicial processes) requiring payment of
[ILLEGIBLE] Landlord in the event of default or breach by Landlord of any of the
covenants, terms or conditions of this Lease to be observed or performed by
Tenant’s remedies. The term “Landlord”, as used in this Lease in relation to
covenants, agreements and conditions to be observed and performed by Landlord,
shall mean and include only the owner or owners from time to time of the
Landlord’s interest in this Lease. In the event of any transfer or transfers of
such interest (except a transfer for security), the Landlord named herein
(and/or the transferee in the case of a subsequent transfer) shall, after the
date of such transfer, be released from all personal liability for performance
of any covenant, agreement and condition on the part of the Landlord which are
thereafter to be performed hereunder. The transferee shall be deemed to have
assumed (subject to the limitations of this paragraph) all of the covenants,
agreements and conditions herein to be observed by Landlord with the result that
such covenants, agreements and conditions shall bind the Landlord, its
successors and assigns, only during and in respect of their respective
successive periods of ownership.

 

27.   ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than the rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated rent; nor shall any endorsement or statement on any check or letter
accompanying any check or payment as rent be deemed an accord and satisfaction;
and Landlord may accept any such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or to pursue any other
remedy provided in this Lease.

 

12

--------------------------------------------------------------------------------


 

28.   ENTIRE AGREEMENT; AMENDMENTS

 

This instrument contains the entire agreement between the parties hereto with
respect to the subject matter hereof.  All representations, promises and prior
or contemporaneous undertakings between such parties are merged into and
expressed in this instrument, and any and all prior agreements between such
parties are hereby canceled. The agreements contained in this instrument shall
not be amended, modified, or supplemented except by a written agreement duly
executed by both Landlord and Tenant.

 

29.   SEVERABILITY

 

The invalidity or unenforceability of a particular provision of this Lease shall
not affect the other provisions, and this Lease shall be construed in all
respects as if such invalid or unenforceable provision had not been contained
herein.

 

30.   REMEDIES CUMULATIVE

 

The remedies of Landlord and Tenant hereunder shall be cumulative, and no one of
them shall be construed as exclusive of any other or of any remedy provided by
law or in equity. The exercise of any one such right or remedy by the Landlord
or Tenant shall not impair its standing to exercise any other such right or
remedy.

 

31.   GOVERNING LAW

 

This Lease shall be governed in accordance with the laws of the State of
Indiana.

 

32.   GENERAL AGREEMENT OF THE PARTIES

 

This Lease shall extend to and be binding upon heirs, personal representatives,
successors, and assigns of the parties. This provision, however, shall not be
construed to permit the assignment of this Lease except as may be permitted
hereby.  When applicable, use of the singular form of any word shall mean or
apply to the plural and the neuter form shall mean or apply to the feminine or
masculine.

 

The captions and article numbers appearing in this Lease are inserted only as a
matter of convenience and are not intended to define, limit, construe, or
describe the scope or intent of such provision. No waiver by Landlord of any
default by Tenant shall be effective unless in writing, nor operate as a waiver
of any other default or of the same default on a future occasion.  Any notices
to be given hereunder shall be deemed sufficiently given when in writing and
(a) actually served on the party to be notified or (b) placed in an envelope
directed to the party to be notified at the following addresses and deposited in
the United States Mail by certified or registered mail, postage prepaid:

 

1.

To Landlord, where rental payments are due.

2.

To Tenant:

 

 

 

 

13

--------------------------------------------------------------------------------


 

Such addresses may be changed by either party by written advice as to the new
address given as above provided. If there is more than one Tenant, their
obligation shall be joint and several. This Lease shall not be recorded.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the 31 day
of July, 2007, and if this Lease is executed in counterparts, each shall be
deemed an original.

 

 

LANDLORD:

 

TENANT:

 

 

 

Indiana Automation, Inc.

 

Metroplex

 

 

 

by:

/s/ Robert F Bissell Jr.

 

by:

[ILLEGIBLE]

 

Robert F Bissell Jr.

 

 

 

 

President

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal description for the property commonly known as 8001 E. 196th Street,
Noblesville, IN 46062 located in Hamilton County, Indiana:

 

A part of the East Half of the Northwest Quarter of Section 25, Township 19
North, Range 4 East, described as follows: Begin at the Northwest corner of said
East Half; thence East 18 rods; South 18 rods; West 18 rods; North 18 rods to
the place of beginning.

 

15

--------------------------------------------------------------------------------


EXHIBIT B

 

[g94651mci001.jpg]

 

1

--------------------------------------------------------------------------------


 

[g94651mci002.jpg]

 

2

--------------------------------------------------------------------------------


 

[g94651mci003.jpg]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[g94651mci004.jpg]

 

1

--------------------------------------------------------------------------------


 

[g94651mci005.jpg]

 

2

--------------------------------------------------------------------------------


 

[g94651mci006.jpg]

 

3

--------------------------------------------------------------------------------


 

Exhibit D
Sign Specifications

 

The sign will need to be 60 inches long, 22 1/2 inches tall, and 1 1/2 inches
thick. To match the Indiana Automation sign, your sign needs to be sand blasted.
Larger, white posts will be put in so that your sign can be mounted underneath
the Indiana Automation sign.

 

[g94651mci007.jpg]

 

--------------------------------------------------------------------------------


 

8001 East 196th Street/Lodge Rules 
August 1, 2007

 

1. General

 

a.               Do not replicate Keys and give them out to anyone.

b.              Do not give your door code to anyone else to use.

c.               Clean up any spill or mess you make

d.              Access to building utility / infrastructure areas are for
authorized personnel only.

 

2. Parking

 

a.               Park in designated parking spots only. Do not block loading
docks. Do not block the gravel access lane on the East side of the building.

b.              There is no parking under the canopy during business hours. This
area is for loading and unloading only.

c.               Respect the labeled parking spots, Handicapped and Visitor.

 

3. Kitchen

 

a.               The four door commercial refrigerator is for IAI employee use
only.

b.              The upright chest freezer is for IAI use only.

c.               The residential refrigerator/freezer is for Metroplex use only.

d.              Use of the microwaves is on a first come first serve basis.
Clean up any food spilled inside.

e.               Clean up your own messes, do not leave dishes/lunch remains in
sink

f.

 

4. 19th Hole

 

a.               This is a common area. Meetings are welcome here but understand
that other people are going to be in and out of this area.

b.              The coffee maker is for IAI use only.

c.               Please follow the sign out procedures for this room. These
procedures can be found in the file holder located on one of the doors.

d.              Clean up your own messes, including wiping the counter / spills
/ vacuuming, etc.

e.               Reset the tables, chairs, stools in the proper configuration
when done

 

5. Bowling Alley

 

a.               Please follow the sign out procedures for this room. These
procedures can be found in the file bolder located on one of the doors.

b.              You are responsible for you and your guest’s behavior.

c.               After each use, this area must be cleaned per the designated
cleaning procedures.

 

--------------------------------------------------------------------------------


 

6. Warehouse

 

a.               Use of the common warehouse space is by request only.

b.              Do not block the area between the overhead doors. This area is
for loading and unloading only.

 

7. Conference Room

 

a.               Please follow the sign out procedures for this room. These
procedures can be found in the file holder located on one of the doors.

b.              After use, this area shall be left in a suitable condition for
the next occupant, this means all chairs should be pushed in, the table should
be clean, and the lights should be out.

 

--------------------------------------------------------------------------------